Citation Nr: 0934622	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder of the 
bilateral feet and legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the benefit sought on 
appeal.  The Veteran, who had active service from June 1961 
to June 1964 and August 1964 to August 1970, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  The Board returned the case in 
December 2008 to fulfill the Veteran's request for a hearing.  
The case was subsequently returned to the Board for further 
appellate review.  


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made.  The Veteran was afforded a VA 
examination in May 2007 with an addendum added in September 
2007.  The examiner reported that he could not state without 
resorting to speculation whether any present skin disorder 
was related to the Veteran's inservice skin symptomatology 
due to the lack of any current or active skin lesions or 
conditions.  However, upon physical examination of the 
Veteran, the examiner did note approximately 20 hypopigmented 
patches from the Veteran's calves to his ankles that were one 
to two millimeters in diameter.  The examiner stated that 
these were the result of previous episodes of skin infection, 
but he did not indicate whether the hypopigmented patches 
were due to skin symptomatology manifested during service, or 
rather post-service skin symptomatology.  Under these 
circumstances the Board is of the opinion that an additional 
examination is necessary to determine whether the Veteran has 
any residuals of the inservice skin symptomatology.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  If possible, the claims file should 
be referred to the same examiner who 
conducted the May 2007 VA examination.  
The examiner should extend his comments 
to include an opinion as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
hypopigmented patches are a residual of 
the Veteran's inservice skin 
symptomatology.  Specifically, the 
examiner should provide the opinion in 
light of the medical evidence including 
the Veteran's continuous complaints of 
itchy feet.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.  Should it not be possible for the May 
2007 VA examiner to review the file, the 
Veteran should be afforded a new VA 
examination.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed skin 
disorder is at least as likely as not (a 
50% or higher degree of probability) 
etiologically related to the Veteran's 
inservice skin symptomatology.  The 
examiner should also include an opinion 
as to whether it at least as likely as 
not (a 50% or higher degree of 
probability) that the hypopigmented 
patches are a residual of the Veteran's 
inservice skin symptomatology.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




